 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   TRACY S. HENDRICKSON, State Bar No. 155081
     Supervising Deputy Attorney General
 3   JOSEPH R. WHEELER, State Bar No. 216721
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7315
 6    Fax: (916) 324-5205
      E-mail: Joseph.Wheeler@doj.ca.gov
 7   Attorneys for Defendants Dhillon,
     Meinzer, Palagummi, and Wei
 8
 9                             IN THE UNITED STATES DISTRICT COURT

10                          FOR THE EASTERN DISTRICT OF CALIFORNIA

11                                       SACRAMENTO DIVISION

12
13
     TONY COX,                                              2:17-cv-00989-MCE-CKD
14
                                              Plaintiff, STIPULATION AND ORDER
15                                                       REGARDING PLAINTIFF’S
                     v.                                  FOURTH AMENDED COMPLAINT
16

17   CALIFORNIA DEPARTMENT OF
     CORRECTIONS AND
18   REHABILITATION, et al.,
                                                      Trial Date:   None
19                                        Defendants. Action Filed: May 10, 2017

20
21                                              STIPULATION
22          1.       On September 17, 2018, Plaintiff filed a motion for leave to file an amended
23   pleading. (ECF No. 31.) On the same day, he filed the proposed Fourth Amended Complaint.
24   (ECF No. 32.)
25          2.       Because the notice of motion in support of Plaintiff’s motion for leave to file an
26   amended pleading did not set out the date and time of the hearing on the motion, Plaintiff’s
27   motion has yet to be heard and Plaintiff has yet to receive leave to file the proposed Fourth
28   Amended Complaint.
                                                        1
                   Stipulation and Order Regarding Plaintiff's Fourth Amended Complaint (2:17-cv-00989-MCE-CKD)
 1          3.      Rather than require Plaintiff to re-file and serve the motion, the parties to this
 2   action stipulate to the filing of an amended complaint, and further stipulate that the proposed
 3   Fourth Amended Complaint (ECF No. 32) will serve as the operative complaint in this action.
 4          4.      The parties also stipulate that, with the exception of any unserved defendant,
 5   Defendants will not need to separately answer the Fourth Amended Complaint. The parties
 6   stipulate that, inasmuch as any defendant has answered Plaintiff’s Third Amended Complaint
 7   (ECF No. 22), that answer will also be responsive to Plaintiff’s Fourth Amended Complaint.
 8          NOW, THEREFORE, IT IS STIPULATED AND AGREED as follows, subject to
 9   approval by the Court:
10          1.      Plaintiff’s proposed Fourth Amended Complaint (ECF No. 32) will be deemed
11   filed on September 17, 2018, and will serve as the operative complaint in this action.
12          2.      Defendant KEVIN HSIEH, M.D., who was named in the Third Amended
13   Complaint, is hereby dismissed from this action as a result of the filing of the Fourth Amended
14   Complaint, which instead names as a defendant, KOU-YING HSIEH, M.D.
15          3.      Inasmuch as any defendant has filed an answer to Plaintiff’s Third Amended
16   Complaint (ECF No. 22), no new answer will need to be filed in response to Plaintiff’s Fourth

17   Amended Complaint; any such answer will be deemed responsive to the Fourth Amended
18   Complaint.
19          IT IS SO STIPULATED.
20
21    Date: January 3, 2019                          CUTTER LAW, P.C.
22
23                                                   By: __/s/ Todd A. Walburg__________________
                                                          TODD A. WALBURG
24                                                        Attorneys for Plaintiff Tony Cox
25
26
27
28
                                                        2
                   Stipulation and Order Regarding Plaintiff's Fourth Amended Complaint (2:17-cv-00989-MCE-CKD)
 1    Date: January 3, 2019                         RIGGIO MORDAUNT KELLY & LUTTERMAN
 2
 3                                                  By: /s/Stephanie L. Roundy
                                                       STEPHANIE L. ROUNDY
 4                                                     Attorneys for Defendant County of San Joaquin
 5                                                     dba San Joaquin General Hospital

 6
 7
 8   Dated: January 3, 2019                                 XAVIER BECERRA
                                                            Attorney General of California
 9                                                          TRACY S. HENDRICKSON
                                                            Supervising Deputy Attorney General
10
11                                                          /s/Joseph R. Wheeler
12
                                                            JOSEPH R. WHEELER
13                                                          Deputy Attorney General
                                                            Attorneys for Defendants Dhillon,
14                                                          Meinzer, Palagummi, and Wei
15
16

17
     IN ACCORDANCE WITH THE ABOVE STIPULATION, IT IS SO ORDERED.
18
19   Dated: January 9, 2019

20
21
22
23
24
25
26
27
28
                                                       3
                  Stipulation and Order Regarding Plaintiff's Fourth Amended Complaint (2:17-cv-00989-MCE-CKD)
